Citation Nr: 0731549	
Decision Date: 10/05/07    Archive Date: 10/16/07	

DOCKET NO.  05-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1955 to 
November 1958.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's hearing was normal as tested during 
service, the first findings of bilateral hearing loss were 
first made decades after the veteran was separated from 
service, and the only clinical opinion on file is against the 
veteran's claim for service connection for hearing loss and 
tinnitus.

3.  There is a complete absence of any objective evidence of 
an acquired psychiatric disorder during or for many years 
after service; an acquired psychiatric disorder, first 
referred to as depression and subsequently confirmed as 
bipolar affective disorder, first manifested in the early 
1990's, many years after the veteran was separated from 
service, and there is no competent objective medical or other 
evidence which shows that an acquired psychiatric disorder 
was incurred during service or is otherwise attributable to 
incidents of service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

2.  An acquired psychiatric disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in September 
2004, prior to the issuance of the adverse rating decision 
now on appeal from December 2004.  The service medical and 
personnel records, and private medical records were collected 
for review.  The veteran was provided a VA audiometric 
examination with a request for opinions consistent with VCAA.  
All-known available evidence has been collected, and the 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional relevant evidence which has 
not been collected.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board considered referring this case for VA psychiatric 
examination with a request for opinions consistent with VCAA, 
however in the complete absence of any evidence of 
psychiatric symptoms, treatment, or diagnosis at any time 
during or for well over 30 years after the veteran was 
separated from service, there is no duty to obtain such 
examination in this appeal.  38 U.S.C.A. § 5103A(d).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses and organic diseases of the nervous system 
(interpreted to include sensorineural hearing loss), which 
are shown to have become manifest to a compensable degree 
within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing will not be considered to be a disability 
for VA compensation purposes until and unless the auditory 
threshold in any of the relevant frequencies for speech of 
500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Hearing Loss and Tinnitus:  The service medical records 
reveal that the veteran's hearing was considered normal by 
whispered and spoken voice at the time of enlistment.  Early 
during the veteran's enlistment in June 1955, he was seen on 
one occasion complaining of left ear deafness.  There was no 
complaint of tinnitus. Examination revealed that there was a 
considerable amount of cerumen (wax) in both ears.  There was 
a past history given of nasal obstruction.  The assessment 
was that the veteran was having an episode of rhinitis with 
some allergy.  He was provided medication and other 
treatment, and it was indicated that he would be provided 
audiometric testing one week later, but this did not 
apparently occur.  

There is a complete absence of any evidence that the veteran 
ever again sought or required treatment for deafness, wax in 
the ears, or any other ear problems during the remaining 
three years and five months of active military service.  At 
the time of service separation, the veteran was provided 
audiometric testing and this testing revealed hearing to be 
entirely normal at or below 20 decibels for all of the 
frequencies from 250 through 8,000 Hertz.  Indeed, only one 
reading of 20 decibels, also considered normal, was recorded 
for the right ear at 2,000 Hertz.  All of the remaining 
tested frequencies were 15 decibels or less.  The examination 
report noted that the ears and drums were normal.  In the 
medical history completed by the veteran at the time of 
service separation in November 1958, he specifically noted 
that he did not have ear, nose or throat trouble or running 
ears.  

Private medical records on file reveal that the veteran went 
to work for General Motors at a GM factory plant for the next 
30 years from approximately 1959 to 1990.  Thereafter, he 
drove a school bus for an additional three or four years.

The first evidence that the veteran had bilateral hearing 
loss is included in a private audiometric examination from 
1997, some 39 years after he was separated from service, when 
he was age 62.  At this time, hearing for both ears was still 
normal at or below 20 decibels at and below 2000 Hertz, and 
word recognition was listed as excellent at 100 percent 
bilaterally.  Hearing loss was shown to have increased in 
severity somewhat by the time of a 2003 private audiogram.  
Notably, neither private audiometric examination report from 
1997 or 2003 documents any complaint of tinnitus.  

The only other evidence on file with respect to hearing loss 
is the veteran's VA audiometric examination provided in 
conjunction with this claim in December 2004.  This 
examination correctly noted that the veteran's military 
occupation during service was as a jet engine mechanic, and 
that he was likely exposed to aircraft noise consistent with 
that occupation.  It also noted that the veteran thereafter 
spent many years in a GM factory which the veteran reported 
as "not as noisy as the service" (quotes in original).  At 
this time, the veteran clearly is shown by audiometric 
examination to meet the requirements for hearing loss 
disability at 38 C.F.R. § 3.385.  All readings at the 
relevant frequencies of speech were at or above 30, and the 
left ear at 4,000 Hertz was 45.  Speech recognition scores 
were 100 percent for the right ear and 96 percent for the 
left ear.  The veteran complained of tinnitus at the time of 
this examination, and this is the first and only time a 
complaint of tinnitus is objectively documented on file.  The 
VA audiologist reviewed the veteran's claims folder and noted 
that the veteran's hearing was tested as essentially normal 
at the time of service separation.  The audiologist opined 
that it was less than likely as not that current hearing loss 
and tinnitus was causally related to the veteran's period of 
military service.  

A preponderance of the evidence on file is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran first filed his initial claim 
for service connection for these disabilities in August 2004, 
when he was age 69, and over 45 years after he was separated 
from service.  Although the veteran complained of left ear 
deafness on a single occasion during service, this was 
clearly related to a bilateral ear wax impaction and was also 
associated with a single episode of rhinitis or allergy.  
This acute episode was apparently successfully treated, 
because there are simply no complaints or findings of 
deafness in either ear or any other ear problems, or any 
complaint of tinnitus throughout the remaining three years 
and five months of active military service.  Audiometric 
examination at service separation in November 1958 showed 
entirely normal hearing, the ears and drums were considered 
to be normal, and the veteran himself did not complain of 
problems with his ears in the medical history he completed at 
the time.  

While individuals who perform jet and other aircraft 
maintenance duties during service are routinely exposed to a 
loud noise environment, the evidence on file does not show 
that the veteran's current hearing loss is attributable to 
this exposure.  Indeed, it is shown that the veteran spent 
30 years following his four years of active military service 
working in an automotive industrial plant, which is also 
known to have the potential to provide a loud noise 
environment.  

The veteran is first shown to have hearing loss sufficient to 
meet the requirements for recognition by VA of hearing loss 
disability well over 40 years after he was separated from 
service.  Indeed, hearing loss appears to have increased 
somewhat significantly from the time of private audiometric 
examination in 1997 and VA examination in 2004, and there can 
be no argument that this increase is in any way attributable 
to incidents of service decades earlier.  

The only competent clinical opinion on file is against the 
veteran's claims for both bilateral hearing loss and 
tinnitus.  There is no competent clinical evidence or opinion 
supporting the veteran's claim.  The Board places little 
weight on the veteran's brother's 2004 statement that he 
recalls that the veteran was "a little hard of hearing" at 
the time he separated from service.  While lay witnesses are 
certainly competent to provide a description of things a lay 
person may accurately identify, the veteran's brother is not 
shown to have the requisite medical expertise to provide a 
competent clinical opinion that hearing loss for VA purposes 
first shown over 40 years after service, is attributable to 
some incident, injury or exposure during service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Acquired Psychiatric Disorder:  The service medical records 
contain no complaints, findings, treatment or diagnosis for 
an acquired psychiatric disorder, or symptoms which might be 
attributable to such a disorder at any time during the 
veteran's period of military service.  The physical 
examination for separation from service in November 1958 
noted that the veteran was psychiatrically normal.  In the 
accompanying report of medical history completed by the 
veteran himself at the time of separation, he specifically 
indicated in the negative to questions as to whether he had 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  There is also a complete 
absence of any evidence of an acquired psychiatric disorder 
or symptoms consistent with such disorder until 1994, some 
36 years after the veteran separated from service.  

Private medical records on file show that the veteran has 
been provided routine psychiatric counseling and medication 
from 1994 at least through October 2004.  He was first seen 
for an initial psychiatric evaluation in March 1994, and the 
report of examination specifically stated that he had not had 
any previous formal psychiatric care or treatment.  He did 
report some previous psychiatric medication.  He reported 
during this examination that he had started feeling agitated, 
anxious and depressed the previous August 1993.  He also 
reported that he believed that his problems actually "started 
after his father died in 1969."  The only comment regarding 
military service in this initial psychiatric examination was 
that the veteran "fondly remembered his duty time at England 
Field near Panama City, Florida."  

At this time, all stressful events and symptoms were 
attributable to current events in the veteran's life, without 
any complaint made with respect to military service.  The 
diagnosis for Axis I was major depression and generalized 
anxiety disorder.  The considerable volume of records on file 
show that the veteran received periodic outpatient 
psychotherapy over the years.  Over time, it seems clear that 
the clinical diagnosis has changed from major depression and 
anxiety to a fairly confirmed diagnosis of bipolar affective 
disorder.  These records include discussion of the events 
causing the veteran upset, anxiety, and distress and are most 
often referred to as "problems with primary support group."  
Indeed, these records are essentially silent for any 
complaints made by the veteran of any incidents, injuries or 
other events of service causing or aggravating his 
psychiatric symptoms.  

It is only the final record on file from October 2004 which 
contains a single comment by the veteran that his depression 
had started in the military because "the Government won't 
tell you anything."  The remaining records on file 
consistently deal with and apparently attribute current 
psychiatric symptoms to incidents involved in the veteran's 
daily life, medical problems, family problems, economic 
problems; all entirely unrelated to incidents of service.  
Finally, there is no comment anywhere in this quantity of 
outpatient treatment records which in any way states or even 
suggests that any of the veteran's psychiatric symptomatology 
is somehow attributable to incidents of the veteran's 
military service decades earlier.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder attributable to service.  There is a 
complete absence of any competent clinical or other objective 
evidence which shows or suggests that the veteran actually 
incurred a psychiatric disorder during service or that he 
manifested a psychosis to a compensable degree within one 
year after service separation.  The objective evidence fails 
to reveal any chronicity of psychiatric symptoms during 
service, and for some 36 years after the veteran separated 
from service.  Again, although the veteran's brother wrote 
his observation that when the veteran returned from service 
he was restless, nervous and short-tempered, the veteran's 
brother is not shown to have the requisite medical expertise 
to provide a competent medical opinion that psychiatric 
diagnosis of major depression or bipolar affective disorder 
first manifested well over 30 years after service is 
attributable to incidents of military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


